Citation Nr: 1718792	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) (also claimed as anxiety and depression). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted a service connection no greater than 50 percent for PTSD.  The Veteran sought a higher initial rating for PTSD.  The Veteran also sought an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine (previously spondylosis with spondylolisthesis), but later withdrew that portion of the appeal in correspondence dated June 2016 and during the June 2016 Board hearing.  In the August 2016 Remand Order, the Board dismissed the portion of his appeal related to degenerative joint disease of the lumbar spine.  The Board also remanded the case matter to the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's psychiatric treatment records from the Fort Collins VA Medical Center (VAMC) dated after November 2012.  The Board finds that the requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in correspondence dated January 2017, the Veteran withdrew his appeal concerning the issue of entitlement to a disability rating greater than 50 percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability rating greater than 50 percent for PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016). 

 In January 2017 correspondence, the Veteran withdrew his appeal concerning the issue of entitlement to a disability rating greater than 50 percent for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating greater than 50 percent for PTSD is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


